Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-17-00103-CR

                                  Brandon POWERS,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2016-DCR-0621
                      Honorable Robert R. Hofmann, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to delete the attorney’s fees and AFFIRMED AS MODIFIED.

      SIGNED December 13, 2017.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice